Citation Nr: 0808561	
Decision Date: 03/13/08    Archive Date: 03/20/08

DOCKET NO.  03-29 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a low back disability, 
to include as secondary to service-connected vasovagal 
syncope.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1971 to May 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for a low back disability, to include as 
secondary to service-connected vasovagal syncope.  The Board 
remanded this claim for additional development in April 2006.  

The Board notes that the veteran had also appealed claims of 
service connection for headaches and vasovagal syncope that 
the RO denied in an April 2003 rating decision.  An October 
2007 rating decision granted those claims and represents a 
grant of the benefits sought on appeal for those issues.


FINDING OF FACT

The veteran's current low back disability first manifested 
after his separation from service and is unrelated to his 
service or to any incident therein, and is not shown to be 
the result of or aggravated by the service-connected 
vasovagal syncope.  


CONCLUSION OF LAW

The veteran's current low back disability was not incurred in 
or aggravated by his active service, and is not proximately 
due to or the result of the service-connected vasovagal 
syncope.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Disability which is proximately due to or the 
result of a disease or injury incurred in or aggravated by 
service will also be service-connected.  38 C.F.R. § 3.310.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  See also Degmetich v. Brown, 104 F.3d 1328 (1997); 
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  Service connection for 
certain chronic diseases, like arthritis, will be rebuttably 
presumed if they are manifest to a compensable degree within 
one year following active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.      

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.30(d).  

In addition, service connection may be established on a 
secondary basis for a disability which is shown to be 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2006).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show:  (1) that a current disability 
exists and (2) that the current disability was either caused 
by or aggravated by a service-connected disability.  
38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  

The veteran contends that he is entitled to service 
connection on a secondary basis for his low back disability 
due to his service-connected vasovagal syncope.

On VA examination in May 2006, the veteran was examined to 
ascertain whether any low back disability was related to his 
service-connected vasovagal syncope.  The examiner reviewed 
the veteran's entire claims file, including the service 
medical records.  The veteran denied ever having episodes of 
low back pain during military service.  He reported that he 
fainted while urinating in 2002, which caused him to fall and 
fracture his coccyx.  His current complaints included low 
back pain and buttock pain that occurred constantly every day 
and was an 8/10 in intensity.  He reported radiation of pain 
to the bilateral thighs.  He stated that aggravating factors 
were prolonged standing, sitting, and bending.  He denied any 
incapacitating episodes over the previous year but reported 
flare-ups of pain every six months that lasted three to four 
days and caused him to be "bedridden."  He complained of 
missing work and being unable to concentrate at work due to 
his back pain.  He also reported having problems dressing 
himself or engaging in recreational activities during flare-
ups.  Examination revealed an antalgic gait.  Range of motion 
testing of the lumbar spine showed 90 degrees flexion, 15 
degrees extension, 20 degrees lateral flexion bilaterally, 
and 25 degrees rotation bilaterally.  All ranges of motion 
were noted to produce pain, but range of motion was not 
additionally limited by pain, fatigue, weakness, or lack of 
endurance following repetitive use.  There was no spasm or 
point tenderness, and straight leg raise was negative 
bilaterally.  All four extremities had 5/5 strength.  There 
was mildly decreased sensation in the right foot.  Deep 
tendon reflexes were 2+ and symmetrical throughout.  There 
was no kyphosis, scoliosis, or lordosis.  An MRI of the 
lumbar spine showed mild degenerative disk disease at L4 
through S1 with very mild stenosis.  The diagnoses were 
degenerative disk disease of the lumbar spine and chronic 
lumbosacral strain.  The examiner opined that the veteran's 
previous coccyx fracture had nothing to do with his current 
low back pain because he never had any back pain during 
service, and it was less likely than not that any acute fall 
would cause degenerative disk disease.  He stated that the 
degenerative disk disease was most likely due to chronic wear 
and tear on the veteran's back over the years rather than an 
acute injury.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
The Board finds that the May 2006 medical opinion is 
probative based on the examiner's thorough and detailed 
examination of the veteran, his review of the entire case 
file, and the adequate rationale provided for his opinion.  
In addition, there is no contrary competent medical opinion 
of record.  Accordingly, the Board finds that service 
connection for the veteran's low back disability, as 
secondary to his service-connected vasovagal syncope, is not 
warranted.  

The Board now turns to the question of whether the veteran is 
entitled to service connection on a direct basis for a low 
back disability.  

The veteran's service medical records are negative for any 
complaints of or treatment for a low back disability.  He 
made no complaints regarding his back at an April 1974 
separation examination, and his spine was found to have no 
abnormalities.  Since there were no recorded complaints of 
symptoms of a low back disability during approximately three 
years of service and the veteran's spine was found to be 
normal on examination at separation, the Board finds that the 
weight of the evidence demonstrates that chronicity in 
service is not established in this case.  38 C.F.R. 
§ 3.303(b).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection for a low 
back disability.  38 C.F.R. § 3.303(b).  The first 
post-service evidence of record of a low back disability is a 
December 2000 private medical report where the veteran stated 
that he fell off a tractor and hurt his tailbone and left 
great toe.  An x-ray of the spine revealed irregularity of 
the inferior tip of the first coccygeal segment and slight 
posterior subluxation of the second coccygeal segment.  The 
diagnostic impression was coccyx fracture and subluxation.  

VA and private medical records dated from December 2000 to 
September 2003 show that the veteran received intermittent 
treatment for low back pain and muscle strain that radiated 
into both buttocks.  A September 2002 MRI showed a small disc 
protrusion at the L5-S1 level that was causing minimal 
compression upon the left anterolateral surface of the thecal 
sac.  There was also mild degenerative narrowing at both of 
the L5-S1 intervertebral nerve root canals.  

The veteran submitted a September 2003 lay statement from his 
wife in support of his claim.  His wife stated that much of 
their social life had been affected due to the veteran's back 
and buttock pain.  She reported that they were unable to take 
walks or ride bicycles together any more due to the veteran's 
pain.  She also stated that he had to take medication for the 
pain in his legs before going to work.  She reported that the 
veteran never used to be a person to sit around the house, 
but because of his pain, this was all he could currently do.  
She stated that the veteran used to be active in church 
leadership and Sunday school but was now unable to sit 
through the entire church service at times.  

On VA examination in May 2006, the veteran was examined to 
ascertain whether any low back disability was related to his 
service-connected vasovagal syncope.  The examiner reviewed 
the veteran's entire claims file, including the service 
medical records.  The veteran denied ever having episodes of 
low back pain during military service.  He reported that he 
fainted while urinating in 2002, which caused him to fall and 
fracture his coccyx.  His current complaints included low 
back pain and buttock pain that occurred constantly every day 
and was an 8/10 in intensity.  He reported radiation of pain 
to the bilateral thighs.  He stated that aggravating factors 
were prolonged standing, sitting, and bending.  He denied any 
incapacitating episodes over the previous year but reported 
flare-ups of pain every six months that lasted three to four 
days and caused him to be "bedridden."  He complained of 
missing work and being unable to concentrate at work due to 
his back pain.  He also reported having problems dressing 
himself or engaging in recreational activities during flare-
ups.  Examination revealed an antalgic gait.  Range of motion 
testing of the lumbar spine showed 90 degrees flexion, 15 
degrees extension, 20 degrees lateral flexion bilaterally, 
and 25 degrees rotation bilaterally.  All ranges of motion 
were noted to produce pain, but range of motion was not 
additionally limited by pain, fatigue, weakness, or lack of 
endurance following repetitive use.  There was no spasm or 
point tenderness, and straight leg raise was negative 
bilaterally.  All four extremities had 5/5 strength.  There 
was mildly decreased sensation in the right foot.  Deep 
tendon reflexes were 2+ and symmetrical throughout.  There 
was no kyphosis, scoliosis, or lordosis.  An MRI of the 
lumbar spine showed mild degenerative disk disease at L4 
through S1 with very mild stenosis.  The diagnoses were 
degenerative disk disease of the lumbar spine and chronic 
lumbosacral strain.  The examiner opined that the veteran's 
previous coccyx fracture had nothing to do with his current 
low back pain because he never had any back pain during 
service, and it was less likely than not that any acute fall 
would cause degenerative disk disease.  He stated that the 
degenerative disk disease was most likely due to chronic wear 
and tear on the veteran's back over the years rather than an 
acute injury.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
The Board finds that the May 2006 medical opinion is 
probative based on the examiner's thorough and detailed 
examination of the veteran, his review of the entire case 
file, and the adequate rationale provided for his opinion.  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  In this case, the Board finds that the evidence is 
against a finding of a direct nexus between military service 
and the veteran's current low back disability.  The evidence 
is also against a finding that the low back disability is a 
result of the veteran's service-connected vasovagal syncope 
because the evidence does not corroborate the veteran's 
statement regarding a fall due to syncope resulting in any 
back disability.  In addition, arthritis (or any other back 
disability) was not diagnosed within one year of separation, 
so presumptive service connection for a low back disability 
is not warranted.  

The veteran and his wife contend that his current low back 
disability is related to his active service.  However, as 
laypersons, they are not competent to give a medical opinion 
on diagnosis, causation, or aggravation of a medical 
condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen 
v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges 
that the veteran and his wife are competent to give evidence 
about what they experienced.  Layno v. Brown, 6 Vet. App. 465 
(1994).  However, competency must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).

The veteran contends that the evidence shows continuity of 
symptoms after discharge and supports his claim for service 
connection.  However, the first post-service evidence of the 
veteran's low back disability is in December 2000, 
approximately 26 years after his separation from service.  In 
view of the lengthy period without treatment, there is no 
evidence of a continuity of symptomatology, and this weighs 
heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  

The Board finds that the preponderance of the medical 
evidence weighs against a finding that the veteran's low back 
disability developed in service.  Therefore, the Board 
concludes that the low back disability was not incurred in or 
aggravated by service.  In addition, the Board finds that the 
evidence is against a finding that the veteran's low back 
disability is proximately due to, the result of, or 
aggravated by his service-connected vasovagal syncope.  As 
the preponderance of the evidence is against the claim for 
service connection, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in February 2003; a rating 
decision in April 2003; a statement of the case in July 2003; 
and a supplemental statement of the case in October 2003.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the October 2007 supplemental statement of 
the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

Service connection for a low back disability, to include as 
secondary to service-connected vasovagal syncope, is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


